DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curcio et al. (U.S. Patent Application Publication No. 2022/0038791 A1) in view of Rhyu et al. (U.S. Patent Application Publication No. 2022/0028119 A1).
6.	Regarding Claim 1, Curcio discloses One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a server to: (paragraph [0035] reciting “… As another example, the term ‘circuitry’ as used herein also includes, for example, a baseband integrated circuit or applications processor integrated circuit for a mobile phone or a similar integrated circuit in a server, a cellular network device, other network device, and/or other computing device.”;
	paragraph [0036] reciting “As defined herein, a “computer-readable storage medium,” which refers to a non-transitory physical storage medium (e.g., volatile or non-volatile memory device), can be differentiated from a “computer-readable transmission medium,” which refers to an electromagnetic signal.”)	store one or more of quality information or priority information, (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. Quality ranking values of quality ranking regions may be relative to other quality ranking regions of the same bitstream or the same track or quality ranking regions of other tracks. …” Quality ranking metadata corresponds to quality information.) associated with point cloud objects in different point cloud bounding regions (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. Quality ranking values of quality ranking regions may be relative to other quality ranking regions of the same bitstream or the same track or quality ranking regions of other tracks. …”  Region-wise corresponds to different bounding regions.) as metadata samples in a timed metadata track of an International Organization for Standardization (ISO) base media file (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. Quality ranking values of quality ranking regions may be relative to other quality ranking regions of the same bitstream or the same track or quality ranking regions of other tracks. …” 	Video or image stream corresponds to a timed metadata track.  ISOBMFF corresponds to ISO base media file.  Region-wise quality ranking metadata corresponds to metadata samples in a video/image bitstream (timed metadata track).)	and encode, for transmission to a user equipment, one or more of the metadata samples.  (paragraph [0047] reciting “The first approach is viewport-specific encoding and streaming, which utilizes viewport-dependent encoding and streaming and may also be referred as asymmetric projection or packed VR video. In this approach, 360-degree image content is packed into the same frame with an emphasis (e.g. greater spatial area) on the viewport. The packed VR frames are encoded into a single bitstream. For example, the front face of a cube map may be sampled with a higher resolution compared to other cube faces and the cube faces may be mapped to the same packed VR frame as illustrated in FIG. 1.”;
	paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream…”;
	paragraph [0076] reciting “… The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP.  …”  	The encoded image bitstream contains the region-wise metadata quality ranking which is streamed through HTTP to a client device.)
	While not explicitly disclosed by Curcio, Rhyu discloses of a point cloud media presentation, (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  Therefore, omnidirectional media image can be frames of point cloud data.  Therefore, the omnidirectional media in Curcio comprises point cloud objects.)
	for the point cloud media presentation; (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  Therefore, omnidirectional media image can be frames of point cloud data.  Therefore, the omnidirectional media in Curcio comprises point cloud objects.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Curcio with Rhyu because Curcio mentions region-wise metadata in omnidirectional media format. Rhyu further discloses that omnidirectional media format includes images for videos comprises point clouds.  Therefore, omnidirectional media (such as videos) can comprise of point cloud objects.  This is a beneficial modification since it allows 3D videos in point cloud to be transmitted to other devices for viewing.
7.	Regarding Claim 2, Curcio further discloses The one or more NTCRM of claim 1, wherein the metadata samples further include a viewport identifier to indicate a viewport associated with the metadata sample. (Abstract reciting “… The method, apparatus and computer program product encode the size information (34) or priority rank information for each of the one or more media segments in a media file within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments.”;
	paragraph [0055] reciting “One of the specific sphere region timed metadata tracks specified in OMAF is known as a recommended viewport timed metadata track, which indicates the viewport that should be displayed when the user does not have control of the viewing orientation or has released control of the viewing orientation. The recommended viewport timed metadata track may be used for indicating a recommended viewport based on a “director's cut” or based on measurements of viewing statistics. …”
	The one or more metadata tracks which corresponds to metadata samples, comprise viewport timed metadata tracks.)
8.	Regarding Claim 3, Curcio further discloses The one or more NTCRM of claim 2, wherein the instructions, when executed, further cause the server to encode, for transmission to the UE, a dynamic adaptive streaming over hypertext transfer protocol (DASH) media presentation description (MPD) (paragraph [0076] reciting “In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP. The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. …”;
paragraph [0077] reciting “To play the content, a DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests, for example. …”) with recommended viewport information to indicate one or more recommended viewports. (paragraph [0055] reciting “One of the specific sphere region timed metadata tracks specified in OMAF is known as a recommended viewport timed metadata track, which indicates the viewport that should be displayed when the user does not have control of the viewing orientation or has released control of the viewing orientation. The recommended viewport timed metadata track may be used for indicating a recommended viewport based on a “director's cut” or based on measurements of viewing statistics. A textual description of the recommended viewport may be provided in the sample entry. The type of the recommended viewport may be indicated in the sample entry and may be a recommended viewport per the director's cut, e.g., a viewport suggested according to the creative intent of the content author or content provider.”)
9.	Regarding Claim 4, Curcio further discloses The one or more NTCRM of claim 3, wherein the MPD includes timed metadata track information to enable the UE to access the metadata samples for the one or more recommended viewports. (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. …”; 
	paragraph [0127] reciting “The media player may be able to requests proper tile segments from different adaptation sets by analyzing the current available throughput, viewport and bandwidth policy. The media player may be able to combine these tiles by utilizing various playback operations, such as OMAF VDS. When the viewport changes, the player may utilize the byte size allocation for tiles to pre-fetch the highest possible visual representation while keeping the throughput within the available limits.”  	DASH MPD is part of retrieved OMAF VDS which includes viewport request for proper tiles which includes metadata tracks for the tiles (regions).)
10.	Regarding Claim 5, Curcio further discloses The one or more NTCRM of claim 1, wherein the point cloud bounding regions are cubical or spherical. (paragraph [0056] reciting “… Region-wise quality ranking metadata can be indicated for example by using the SphereRegionQualityRankingBox or the 2DRegionQualityRankingBox, which are specified as a part of MPEG Omnidirectional Media Format. SphereRegionQualityRankingBox provides quality ranking values for sphere regions, i.e., regions defined on sphere domain, while 2DRegionQualityRankingBox provides quality ranking values for rectangular regions on decoded pictures (and potentially a leftover region covering all areas not covered by any of the rectangular regions). …”  	The regions are sphere and as indicated in Rhyu, the regions in an omnidirectional media video can comprise point clouds.  Therefore, Curcio modified by Rhyu discloses this limitation.)
	Rhyu further discloses the point cloud bounding regions (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  The omnidirectional media comprises point clouds and thus the spherical region is a spherical region over point cloud objects.)
11.	Regarding Claim 10, Curcio further discloses The one or more NTCRM of claim 1, wherein the metadata samples further include parameters to define the associated point cloud bounding region. (paragraph [0056] reciting “… Region-wise quality ranking metadata can be indicated for example by using the SphereRegionQualityRankingBox or the 2DRegionQualityRankingBox, which are specified as a part of MPEG Omnidirectional Media Format. SphereRegionQualityRankingBox provides quality ranking values for sphere regions, i.e., regions defined on sphere domain, …”  		
	Since the sphere regions are defined on sphere domain, the defining includes parameters to defined that sphere region’s range/dimension.)
12. 	Regarding Claim 11, Curcio discloses One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to: (paragraph [0119] reciting “The communication interface 26 may be any means such as a device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit data, including video bitstreams. In this regard, the communication interface may include, for example, an antenna (or multiple antennas) and supporting hardware and/or software for enabling communications with a wireless communication network. …”;
	paragraph [0127] reciting “The media player may be able to requests proper tile segments from different adaptation sets by analyzing the current available throughput, viewport and bandwidth policy. The media player may be able to combine these tiles by utilizing various playback operations, such as OMAF VDS. When the viewport changes, the player may utilize the byte size allocation for tiles to pre-fetch the highest possible visual representation while keeping the throughput within the available limits.”  	Media player receives data from server through DASH. Media player comprises hardware/software that receives video bitstreams from server.  Media player corresponds to user equipment.)	receive one or more metadata samples of a timed metadata track of an International Organization for Standardization (ISO) base media file for a point cloud media presentation, (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. Quality ranking values of quality ranking regions may be relative to other quality ranking regions of the same bitstream or the same track or quality ranking regions of other tracks. …” 	Video or image stream corresponds to a timed metadata track.  ISOBMFF corresponds to ISO base media file.  Region-wise quality ranking metadata corresponds to metadata samples in a video/image bitstream (timed metadata track).) wherein the one or more metadata samples include quality information or priority information (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. Quality ranking values of quality ranking regions may be relative to other quality ranking regions of the same bitstream or the same track or quality ranking regions of other tracks. …” Quality ranking metadata corresponds to quality information.) associated with a point cloud object in a point cloud bounding region of the point cloud media presentation; (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. Quality ranking values of quality ranking regions may be relative to other quality ranking regions of the same bitstream or the same track or quality ranking regions of other tracks. …”  Region-wise corresponds to different bounding regions.) 
	and request or render point cloud media content of the point cloud media presentation based on the quality information or priority information. (paragraph [0037] reciting “As used herein, the term “omnidirectional content” may refer to media content that has greater spatial extent than a field-of-view of a device rendering the content. Omnidirectional content may for example cover substantially 360 degrees in the horizontal dimension and substantially 180 degrees in the vertical dimension, but omnidirectional may also refer to content covering less than 360 degree view in the horizontal direction and/or 180 degree view in the vertical direction.”
paragraph [0038] reciting “As used herein, the term “viewport” or “VR viewport” refers to a region of omnidirectional image or video suitable for display and viewing by the user. A current viewport (which may be sometimes referred simply as a viewport) may be defined as the part of the spherical video that is currently displayed and hence is viewable by the user(s). At any point of time, a video rendered by an application on a head-mounted display (HMD) renders a portion of the 360-degrees video, which is referred to as a viewport. Likewise, when viewing a spatial part of the 360-degree content on a conventional display, the spatial part that is currently displayed is a viewport. A viewport is a window on the 360-degree world represented in the omnidirectional video displayed via a rendering display. A viewport may be characterized by a horizontal field-of-view (HFoV) and a vertical field-of-view (VFoV).”  	HMD corresponds to an example of UE that renders the omnidirectional video with the region-wise metadata.)
While not explicitly disclosed by Curcio, Rhyu discloses a point cloud (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  Therefore, omnidirectional media image can be frames of point cloud data.  Therefore, the omnidirectional media in Curcio comprises point cloud objects.)
	a point cloud media presentation (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  Therefore, omnidirectional media image can be frames of point cloud data.  Therefore, the omnidirectional media in Curcio comprises point cloud objects.)
	point cloud media content of the point cloud media presentation (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  Therefore, omnidirectional media image can be frames of point cloud data.  Therefore, the omnidirectional media in Curcio comprises point cloud objects.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Curcio with Rhyu because Curcio mentions region-wise metadata in omnidirectional media format. Rhyu further discloses that omnidirectional media format includes images for videos comprises point clouds.  Therefore, omnidirectional media (such as videos) can comprise of point cloud objects.  This is a beneficial modification since it allows 3D videos in point cloud to be transmitted to other devices for viewing.
13. 	Regarding Claim 12, Curcio further discloses The one or more NTCRM of claim 11, wherein the one or more metadata samples further include a viewport identifier to indicate a viewport associated with the respective metadata sample. (Abstract reciting “… The method, apparatus and computer program product encode the size information (34) or priority rank information for each of the one or more media segments in a media file within one or more metadata tracks associated with the one or more media segments or one or more sub-segments associated with the one or more media segments.”;
	paragraph [0055] reciting “One of the specific sphere region timed metadata tracks specified in OMAF is known as a recommended viewport timed metadata track, which indicates the viewport that should be displayed when the user does not have control of the viewing orientation or has released control of the viewing orientation. The recommended viewport timed metadata track may be used for indicating a recommended viewport based on a “director's cut” or based on measurements of viewing statistics. …”
	The one or more metadata tracks which corresponds to metadata samples, comprise viewport timed metadata tracks.)


14. 	Regarding Claim 13, Curcio further discloses The one or more NTCRM of claim 12, wherein the instructions, when executed, further cause the UE to receive a dynamic adaptive streaming over hypertext transfer protocol (DASH) media presentation description (MPD) (paragraph [0076] reciting “In DASH, the multimedia content may be stored on an HTTP server and may be delivered using HTTP. The content may be stored on the server in two parts: Media Presentation Description (MPD), which describes a manifest of the available content, its various alternatives, their URL addresses, and other characteristics; and segments, which contain the actual multimedia bitstreams in the form of chunks, in a single or multiple files. The MPD provides the necessary information for clients to establish a dynamic adaptive streaming over HTTP. …”;
paragraph [0077] reciting “To play the content, a DASH client may obtain the MPD by using HTTP, email, thumb drive, broadcast, or other transport methods, for example. By parsing the MPD, the DASH client may become aware of the program timing, media-content availability, media types, resolutions, minimum and maximum bandwidths, and the existence of various encoded alternatives of multimedia components, accessibility features and required digital rights management (DRM), media-component locations on the network, and other content characteristics. Using this information, the DASH client may select the appropriate encoded alternative and start streaming the content by fetching the segments using HTTP GET requests, for example. …”) with recommended viewport information to indicate one or more recommended viewports. (paragraph [0055] reciting “One of the specific sphere region timed metadata tracks specified in OMAF is known as a recommended viewport timed metadata track, which indicates the viewport that should be displayed when the user does not have control of the viewing orientation or has released control of the viewing orientation. The recommended viewport timed metadata track may be used for indicating a recommended viewport based on a “director's cut” or based on measurements of viewing statistics. A textual description of the recommended viewport may be provided in the sample entry. The type of the recommended viewport may be indicated in the sample entry and may be a recommended viewport per the director's cut, e.g., a viewport suggested according to the creative intent of the content author or content provider.”)
15. 	Regarding Claim 14, Curcio further discloses The one or more NTCRM of claim 13, wherein the MPD includes timed metadata track information, wherein the instructions, when executed, further cause the UE to send a request for the one or more metadata samples based on the timed metadata track information.  (paragraph [0056] reciting “Region-wise quality ranking metadata may be present in or along a video or image bitstream. Region-wise quality ranking metadata for ISOBMFF and DASH MPD has been specified in OMAF. …”; 
	paragraph [0127] reciting “The media player may be able to requests proper tile segments from different adaptation sets by analyzing the current available throughput, viewport and bandwidth policy. The media player may be able to combine these tiles by utilizing various playback operations, such as OMAF VDS. When the viewport changes, the player may utilize the byte size allocation for tiles to pre-fetch the highest possible visual representation while keeping the throughput within the available limits.”  	DASH MPD is part of retrieved OMAF VDS which includes viewport request for proper tiles which includes metadata tracks for the tiles (regions).)
16. 	Regarding Claim 15, Curcio further discloses The one or more NTCRM of claim 11, wherein the point cloud bounding regions are cubical or spherical. (paragraph [0056] reciting “… Region-wise quality ranking metadata can be indicated for example by using the SphereRegionQualityRankingBox or the 2DRegionQualityRankingBox, which are specified as a part of MPEG Omnidirectional Media Format. SphereRegionQualityRankingBox provides quality ranking values for sphere regions, i.e., regions defined on sphere domain, while 2DRegionQualityRankingBox provides quality ranking values for rectangular regions on decoded pictures (and potentially a leftover region covering all areas not covered by any of the rectangular regions). …”  	The regions are sphere and as indicated in Rhyu, the regions in an omnidirectional media video can comprise point clouds.  Therefore, Curcio modified by Rhyu discloses this limitation.)
	Rhyu further discloses the point cloud bounding regions (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  The omnidirectional media comprises point clouds and thus the spherical region is a spherical region over point cloud objects.)
17. 	Regarding Claim 20, Curcio further discloses The one or more NTCRM of claim 11, wherein the metadata samples further include parameters to define the associated point cloud bounding region. (paragraph [0056] reciting “… Region-wise quality ranking metadata can be indicated for example by using the SphereRegionQualityRankingBox or the 2DRegionQualityRankingBox, which are specified as a part of MPEG Omnidirectional Media Format. SphereRegionQualityRankingBox provides quality ranking values for sphere regions, i.e., regions defined on sphere domain, …”  		
	Since the sphere regions are defined on sphere domain, the defining includes parameters to defined that sphere region’s range/dimension.)
18.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Curcio in view of Rhyu, and further in view of Igor Babushkin (U.S. Patent Application Publication No. 2018/0314698 A1).
19.	Regarding Claim 6, Curcio further discloses The one or more NTCRM of claim 1, wherein one or more of the point cloud bounding regions are associated with a specific point cloud object (paragraph [0057] reciting “Content coverage may be defined as one or more sphere regions that are covered by the content represented by the track or an image item. Content coverage metadata may be present in or along a video or image bitstream, e.g. in a CoverageInformationBox specified in OMAF. …”  An item is part of the region wise metadata tracking as part of the OMAF coverage metadata.)
	Rhyu further discloses the point cloud bounding regions (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  The omnidirectional media comprises point clouds and thus the spherical region is a spherical region over point cloud objects.)
	While the combination of Curcio and Rhyu does not explicitly disclose, Babushkin discloses with an object identifier. (paragraph [0061] reciting “… The object search application 709 may then store the media file 736 in the media file record 719, object identifiers 726 in the media file record 719 for each object 113 to be associated with the media file 736, and permissions 739 for the user accounts 723 with which the media file 736 may be shared. After the media file 736 is stored, execution of the process may end.”)
	It would have been obvious to a person of ordinary skills in the art to modify the combination of Curcio and Rhyu with Babushkin so that the object identifier is within the media files.  This is a beneficial modification as it allows the user to search for objects with in a media file as well during display of the portion of the region-wise tiles. 
20.	Regarding Claim 16, Curcio further discloses The one or more NTCRM of claim 11, wherein one or more of the point cloud bounding regions are associated with a specific point cloud object (paragraph [0057] reciting “Content coverage may be defined as one or more sphere regions that are covered by the content represented by the track or an image item. Content coverage metadata may be present in or along a video or image bitstream, e.g. in a CoverageInformationBox specified in OMAF. …”  An item is part of the region wise metadata tracking as part of the OMAF coverage metadata.)
	Rhyu further discloses the point cloud bounding regions (paragraph [0037] reciting “In the present specification, an “image” may include a still image, a moving image, a video frame, and/or a video stream, and may include a 2-dimensional (2D) frame and a 3-dimensional (3D) frame. For example, an “image” may include a 3D frame or a 360 degree omnidirectional media frame, which is represented as a point cloud.”  The omnidirectional media comprises point clouds and thus the spherical region is a spherical region over point cloud objects.)
	While the combination of Curcio and Rhyu does not explicitly disclose, Babushkin discloses with an object identifier. (paragraph [0061] reciting “… The object search application 709 may then store the media file 736 in the media file record 719, object identifiers 726 in the media file record 719 for each object 113 to be associated with the media file 736, and permissions 739 for the user accounts 723 with which the media file 736 may be shared. After the media file 736 is stored, execution of the process may end.”)
	It would have been obvious to a person of ordinary skills in the art to modify the combination of Curcio and Rhyu with Babushkin so that the object identifier is within the media files.  This is a beneficial modification as it allows the user to search for objects with in a media file as well during display of the portion of the region-wise tiles. 



Allowable Subject Matter
21.	Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.
22.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 recites the limitation wherein the metadata samples include the priority information, and wherein the priority information indicates a priority of the respective point cloud object in the respective point cloud bounding region compared with other point cloud objects in the same point cloud bounding region which is not disclosed nor suggested in any of the cited references.
23.	Claim 8 recites the limitation wherein the metadata samples include the quality information, and wherein the quality information indicates a quality of the respective point cloud object in the respective point cloud bounding region compared with other point cloud objects in the same bounding region which is not disclosed nor suggested in any of the cited references.
24.	Claim 9 recites the limitation wherein the metadata samples further include an indication of a number of the point cloud bounding regions in the point cloud media presentation or associated with a specific viewport which is not disclosed nor suggested in any of the cited references.
25.	Claim 17 recites the limitation wherein the one or more metadata samples include the priority information, and wherein the priority information indicates a priority of the respective point cloud object in a point cloud bounding region compared with other point cloud objects in the point cloud bounding region which is not disclosed nor suggested in any of the cited references.
26.	Claim 18 recites the limitation wherein the one or more metadata samples include the quality information, and wherein the quality information indicates a quality of the respective point cloud object in a point cloud bounding region compared with other point cloud objects in the point cloud bounding region which is not disclosed nor suggested in any of the cited references.
27.	Claim 19 recites the limitation wherein the one or more metadata samples further include an indication of a number of the point cloud bounding regions in the point cloud media presentation or associated with a specific viewport which is not disclosed nor suggested in any of the cited references.

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611